Citation Nr: 0122643	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  94-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for a right arm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran reportedly served on active duty from March 1966 
to June 1973.  The veteran also reportedly had periods of 
service in the Army National Guard from 1973 to 1976.

This appeal arose from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The RO denied the claim of entitlement to 
service connection for a right arm disability and determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for a 
bilateral knee disability and a bilateral eye disability.  

In August 1994 the RO denied the claim of entitlement to 
service connection for a chronic lung disease.  The veteran 
filed timely notices of disagreement with the denials and 
perfected substantive appeals.

This matter was previously before the Board in May 1997, but 
was remanded for additional development, to include a 
clarification of the issues before the Board, and to afford 
the veteran an opportunity to provide oral testimony before a 
Member of the Board at the RO.

In August 1997, the veteran submitted a Statement In Support 
Of Claim (VA Form 21-4138) wherein he indicated that the 
issues before the Board were service connection for a right 
arm paresthesia, bilateral knee disorder, bilateral eye 
disorder, and bronchial asthma.  The veteran also raised a 
new issue of entitlement to service connection for arthritis 
of the chest wall.

The veteran withdrew his request for a hearing before a 
Member of the Board, and instead testified at a personal 
hearing before a hearing officer of the RO which was held in 
Anchorage, Alaska.  A transcript of the personal hearing has 
been associated with the claims file.

With regard to the veteran's newly raised claim of 
entitlement to service connection for arthritis of the chest 
wall, the Board finds that it does not have jurisdiction of 
this issue as it has been neither procedurally prepared nor 
certified for appellate review.  Absent a decision, a notice 
of disagreement and a substantive appeal, the Board does not 
have jurisdiction of the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA, during the claims adjudication, process fails to 
consider threshold jurisdictional issues.  McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issue is, therefore, 
referred to the RO for adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995)


FINDINGS OF FACT

1.  In April 1989 the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a right knee 
disability.

2.  Evidence submitted since the April 1989 RO rating action 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  In April 1989 the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a left knee disability.

4.  Evidence submitted since the April 1989 decision wherein 
the RO denied reopening the claim of service connection for a 
left knee disability is cumulative and redundant, and does 
not bear directly and substantially upon the specific matter 
under consideration; thus, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The RO denied entitlement to service connection for a 
bilateral eye disability when it issued an unappealed rating 
decision in July 1985.

6.  Evidence submitted since the July 1985 decision is 
cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

7.  There is no competent medical evidence of record linking 
a bronchial asthma disability to active service.

8.  There is no competent medical evidence of record linking 
a post-service reported right arm disability to active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1989 rating action 
wherein the RO denied reopening the claim of entitlement to 
service connection for a right knee disability is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 3.156, 22.1103 (2000).



2.  Evidence received since the April 1989 rating action 
wherein the RO denied reopening the claim of entitlement to 
service connection for a left knee disability is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 
3.104, 3.156, 22.1103.

3.  Evidence received since the July 1985 rating action 
wherein the RO denied the claim of entitlement to service 
connection for a bilateral eye disability is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 
3.104, 3.156, 22.1103.

4.  Bronchial asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303(d) (2000).

5.  A right arm disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a right knee disability, a left knee 
disability, a bilateral eye disability, bronchial asthma, and 
a right arm disability.  In essence, he contends that he 
currently exhibits symptoms associated with the stated 
disabilities which had their inception as a result of his 
military service.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which are 
generally relevant to this case; briefly describe the factual 
background of his claim; and then proceed to analyze the 
issues and render a decision.


Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.




In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.


Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C. § 5103A(b)(1)-(3) (West Supp. 2001).


Criteria
Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
VA's General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2000), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 
(originally issued as VAOPGCPREC 1-85).

The General Counsel opinion advised that when a disease is of 
a congenital nature, VA adjudicators are justified in finding 
that such disease pre-existed service, but that in cases 
where the disease is first manifest in service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.  Id.  Typically in these cases, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).   

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At this stage of its 
analysis, the Board does not evaluate such evidence in the 
context of the record as a whole.  Compare Madden, 125 F. 3d 
1477 at 1481 [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].    See 
also Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993) [the 
Justus presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the VCAA, which has been 
discussed above, appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.




Analysis
Duty To Assist

As noted earlier, there have been changes in the law during 
the pendency of this appeal.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where a law or regulation changes after the 
claim has been filed or reopened and before the 
administration or judicial process has been concluded, the 
version more favorable to the veteran applies.).

As noted earlier, the law redefines the obligations o VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  38 U.S.C.A. §§ 5103, 5103A, 5107; Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. Part 3).

Although the matter was remanded by the Court specifically on 
the basis of the elimination of the well grounded requirement 
(codified at 38 U.S.C. § 5107), the Board has considered all 
relevant provisions of VCAA in readjudicating his claim.  
Karnas, supra.  Nothing in VCAA's duty to assist provisions 
shall be construed to require the Secretary to reopen a claim 
hat has been disallowed except when new and material evidence 
has been presented or secured.  38 U.S.C.A. §§ 5103A, 5108).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).


The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has been offered a comprehensive and 
contemporaneous VA examination.  The RO has obtained and 
associated with the claims file private medical records 
identified by the veteran.  In a letter dated in March 2001, 
the RO notified the veteran of the enactment of the VCAA and 
set forth the duties imparted upon VA as a result thereof.  

The veteran was informed of the types of evidence which was 
required in adjudicating his claim, and what measures had 
been undertaken regarding his claim by VA.  The Board is of 
the opinion that there is sufficient evidence on file to 
allow for a determination on the issues on appeal.  See 
38 U.S.C. § 5103A(d) (West Supp. 2001)

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the veteran as mandated by the 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claims to the RO for 
adjudication under the new law would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


I. Right Knee Disability
Factual Background

The evidence associated with the claims file prior to the 
April 1989 rating decision wherein the RO denied entitlement 
to service connection for a right knee disability is reported 
in pertinent part below.

A report of medical examination dated in December 1965, and 
completed in 
conjunction with the veteran's induction, showed that upon 
clinical evaluation, his lower extremities were normal.

A report of medical examination dated in February 1970 shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.

A chronological record of medical care dated in November 1970 
shows that the veteran reported that his knee pops out of 
joint.  It was noted that it was a possible meniscal tear or 
a possible dislocation of the patella.

A report of medical examination dated in June 1973, and 
completed at the time of the veteran's separation from 
service, shows that upon clinical evaluation, his lower 
extremities were normal.




A Report of Investigation, Line of Duty and Misconduct 
Status, dated in February 1975, shows that the veteran 
slipped and fell on an ice-covered road in February 2, 1975.  
The findings showed that the injury occurred while the 
veteran was present for duty, that intentional misconduct or 
neglect was not the proximate cause, and that the veteran was 
mentally sound.  It was concluded that the injury occurred in 
the line of duty.

Also of record was a sworn statement from the veteran dated 
in February 1975, wherein he asserted that he had slipped on 
a slick road at the 222nd Avn Bn, in Husky DZ, on February 2, 
1975, and fallen on his right knee.  He indicated that he was 
taken by stretcher to the battalion medical tent, then 
transported to the Bassett Army Hospital in Fort Wainwright, 
where X-rays were taken and he was placed in a cast.

Service medical records dated in March 1975 shows that the 
veteran was three weeks post casting for subluxation of the 
right patella.  He had full extension with good quad set and 
40 degrees of active flexion.  A follow-up record of April 
1975 shows that he continued to undergo rehabilitative 
exercises for the right knee.  Range of motion was normal and 
gait was good enough for him to be discharged from physical 
therapy.

A chronological record of medical care dated in November 1977 
shows that the veteran reported pain in the right knee.  The 
assessment was current discomfort and complaints related to 
old injury.

A report of medical examination dated in September 1978 shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The associated report of medical 
history, also dated in September 1978, shows that the veteran 
indicated a history of broken bones and "trick" or locked 
knee.


A report of medical examination dated in June 1979 shows that 
upon clinical evaluation, the veteran's lower extremities 
were normal.  The associated report of medical history, also 
dated in June 1979, shows that the veteran indicated a 
history of broken bones and "trick" or locked knee.  It was 
noted that he had a problem with knees giving out in the 
sixth grade, which was resolved.

A private medical examination report dated in January 1984 
was negative for symptoms associated with a right knee 
injury.

A report of medical examination dated in April 1984 shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The associated report of medical 
history, also dated in April 1984, shows that the veteran 
indicated a history of broken bones and "trick" or locked 
knee.

A private medical examination report dated in January 1985 
was negative for symptoms associated with a right knee 
injury.  Physical examination of the musculoskeletal system 
showed that the knees were normal.

Entitlement to service connection for a right knee disability 
described as right patella subluxation was initially denied 
by rating decision of the RO dated in July 1985.  It was 
noted that service medical records had not been completely 
furnished and very little data from the veteran's period of 
active service were available.  However, service connection 
was denied as residuals of right patellar subluxation were 
not found on examination.

A report of medical examination dated in June 1986 shows that 
upon clinical evaluation, the veteran's lower extremities 
were normal.

A private medical record dated in November 1987 shows that 
the veteran reported left knee pain.  He indicated that he 
could walk without problem but that if he tried to run, he 
would turn easily and both knees may hurt.  The diagnostic 
impressions included, in pertinent part, chondromalacia 
patellae, moderate, involving the right knee.

By rating action dated in December 1987, the RO determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his claim of 
entitlement to service connection for right knee patellar 
subluxation.  The RO held that the recent examination showed 
no residuals of right patellar subluxation.  The RO also 
denied the claim of entitlement to service connection for 
bilateral chondromalacia patella, with instability, as not 
noted in service.

By rating action dated in April 1989, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for right knee chondromalacia patella.  The RO 
relied on the fact that the evidence showed that the 
bilateral knee disabilities existed prior to service without 
evidence of inservice aggravation beyond normal disease 
progression.  The veteran did not appeal this decision.

The evidence associated with the claims file subsequent to 
the April 1989 rating decision wherein the RO denied 
entitlement to service connection for a right knee disorder 
is reported in pertinent part below.

Subsequent to the April 1989 rating decision of the RO, the 
veteran submitted evidence which included a Medical Condition 
- Physical Profile Record dated in March 1967 which showed 
that he had multiple fractures of the patella (knee bone) and 
was limited to light duty.  Chronological records of medical 
care dated in March 1967 show that he fell on the right knee 
during physical training.  Examination revealed abrasions, 
tenderness and some subpatellar swelling.  X-rays revealed 
multiple non-displaced fractures of the patella and sub-
bursal swelling.  The veteran was admitted to sick call and 
placed in a cast.

A chronological record of medical care dated in May 1967 
shows that the right knee was stable and that there was no 
effusion.  Range of motion was normal and there was some 
pain, but it was noted that the pain would recede with time.

A report of medical examination dated in November 1975 showed 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The record also included an 
illegible comment with regard to the knees, referring to 1967 
and 1975.  

The associated report of medical history, also dated in 
November 1975, shows that veteran indicated a prior history 
of broken bones, but that he had not had a "trick" or 
locked knee.  It was noted that he had dislocated his knee 
cap in January 1975.

A chronological record of medical care dated in November 1977 
shows that he had reported pain in his right knee.  The 
veteran provided a history of injuring his knee in a fall 
while on active duty in 1975.  The assessment was current 
discomfort complaints related to old injury.  The records 
also included a statement with an impression of 
chondromalacia with old subluxation patella.

A report of medical examination dated in June 1987 shows that 
upon clinical evaluation, his lower extremities were normal.  
It was noted that the veteran had a knee problem in high 
school.  The associated report of medical history, also dated 
in June 1987, shows that veteran indicated a prior history of 
broken bones and of a "trick" or locked knee.

By rating action dated in July 1993, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for a right knee disability.  The RO relied on the 
fact that the new evidence failed to show that a pre-existing 
knee disability was aggravated by the veteran's period of 
active service beyond the normal disease progression.  

In July 1993, the veteran filed a timely notice of 
disagreement and in August 1993, he perfected a substantive 
appeal.

Subsequent to the July 1993 rating decision of the RO, the 
veteran submitted evidence which included a private medical 
record dated in August 1993 which showed that examination of 
the right knee revealed no patellofemoral crepitation.  He 
was somewhat sensitive to the examination and was tender 
about the patella, both medially, laterally, and in the 
inferior pole.  He was also tender over the medial joint line 
and lateral joint line on the right knee.  He had a negative 
Lachman's, anterior-posterior drawer, pivot shift and varus 
valgus instability.  

Mcmurray caused discomfort but there was no popping sensation 
with this, as well as a reverse Mcmurray.  X-rays showed 
excellent knees with no pathology noted.  The examiner noted 
that the veteran probably had a torn medial meniscus in the 
right knee.  The examiner concluded that it was possible that 
the torn meniscus occurred in the 60s and 70s, and that with 
time it has just become more symptomatic.  However, 
radiographically, he saw no evidence of arthritis in either 
knee or any residual defects that might be secondary to the 
fractures that he sustained in his right knee.

In October 1993, the veteran and his spouse testified at a 
personal hearing over which a hearing officer of the RO 
presided.  The veteran testified that he had some problems 
with his knees as a child where they were painful at times, 
but that he was told at induction that there was nothing 
wrong with them.  He indicated that his knees had been 
buckling on him before high school, but that after entering 
high school he did not have such problems.  He indicated that 
he first injured his right knee in 1967 during a physical 
training exercise.  He stated that he had been running track, 
slid on the gravel and fractured the right kneecap.  

He wore a cast for about two to three months as a result.  He 
stated that he re-injured the right knee in 1975 while on 
Operation Jack Frost with the Alaska National Guard.  He 
indicated that he stepped onto an ice-packed road and 
slipped, fracturing the kneecap.  He was taken to the Basset 
Army Hospital where he was placed in a cylinder cast.  He 
noted that he was placed on active duty for an extended 
period of six months due to the fracture for therapy.  The 
veteran asserted that he had not injured his right knee since 
then, but that he frequently experiences residual pain, 
locking, buckling and swelling.

A private radiology report of the knees dated in November 
1993 shows that the joint spaces were well-maintained.  There 
were no other bony or soft tissue abnormalities present.  The 
impression was normal study.


A private medical record dated in November 1993 shows that 
the veteran provided a history of knee problems since 1967.  
He stated that he broke his right knee in 1975.  He reported 
that his knees make an audible pop and sometimes it feels 
like there was a hot iron going from his knee to his hip. 
Examination of the knees revealed slight bilateral 
patellofemoral crepitation.  There was no evidence of 
collateral or cruciate instability to manual testing of 
either knee, and there was no effusion of either knee joint.  
X-rays of the right knee were said to have demonstrated 
slight lateral tilt to the patella.  The diagnostic 
impression included, in pertinent part, suspected bilateral 
patellofemoral syndrome with underlying chondromalacia 
patella, and history of patella fractures possibly relating 
to the suspected bilateral patellofemoral syndrome with 
underlying chondromalacia patella.

In a decision dated in December 1993, the hearing officer of 
the RO determined that the veteran had not submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a right knee 
disability.  The hearing officer concluded that although 
examination did diagnose chondromalacia of the patella, there 
was no solid evidence of fractures of the patella in the 
past.  Although the evidence confirmed a current disability, 
it failed to relate the current disability to any injury in 
service.

A private medical examination report dated in March 1994 
shows that the veteran reported that he would experience 
right knee pain and that it would occasionally buckle, lock 
and become swollen.  Examination of the right knee revealed 
no effusion about the knee.  There was mild patellofemoral 
crepitation and was tender to palpation over the lateral 
patellar facet.  The knee was non-tender over the medial 
patellar facet.  The patella seemed to track well.  He had 
tenderness over the medial joint line and over the lateral 
joint line.  There was no ligamentous instability.  A 
Mcmurray and reverse Mcmurray caused discomfort, as did an 
Apley, on both the medial and lateral joint lines.  X-rays 
revealed very minimal degenerative change with mild 
osteophyte located over the medial aspect of the lateral 
femoral condyle.  The impression, in pertinent part, was 
possible torn lateral meniscus of the right knee.

An addendum to the March 1994 report dated in April 1994 
shows that the veteran underwent a subsequent magnetic 
resonance imaging (MRI) of his knee.  The report was 
interpreted as being normal.  There was no evidence of a 
meniscal tear and no evidence of ligamentous injury.  There 
were no significant bony anomalies seen.  The veteran 
indicated that his knee would keep buckling under him, but 
there was no frank locking.  The examiner concluded that he 
was unsure as to the etiology of the problem in his knee.

This matter was previously before the Board in May 1997, but 
was remanded for additional development, to include a 
clarification of the issues.

In August 1997, the veteran and his spouse testified at a 
personal hearing over which a hearing officer of the RO 
presided.  He testified that he first injured his knees in 
1966 and 1967 during physical training exercises.  He stated 
his right knee had four fractures.  The veteran asserted that 
he had residual pain, locking, cracking and popping.  He also 
indicated that his physician related to him that he wasn't 
sure if the symptoms associated with his current knee 
disability were related to service.

A private radiology consultation report dated in August 1999 
shows that the veteran's right knee exhibited early 
degenerative changes in the medial compartment of the knee 
joint.  A history of osteoarthritis was noted.  The veteran 
was referred for fitting of a unilateral compartment knee 
brace for the right knee.


Analysis

In April 1989, the RO determined that the veteran had not 
submitted new and material evidence with which to reopen his 
claim of entitlement to service connection for a right knee 
disability.  The veteran did not appeal this decision, thus 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2000).

The RO initially denied the veteran's claim in July 1985, on 
the basis that the evidence of record had failed to 
demonstrate that residuals of right patellar subluxation were 
found on current examination.  Thereafter in December 1987, 
the veteran's claim was denied on the basis that 
chondromalacia of the patella was not found during service.  
In April 1989, the RO determined that new and material 
evidence had not been submitted with which to reopen the 
veteran's claim of entitlement to service connection for 
right knee chondromalacia patella as the evidence showed that 
his bilateral knee disabilities existed prior to service 
without evidence of inservice aggravation beyond normal 
disease progression. 

The evidence of record at the time of the April 1989 decision 
included the December 1965 induction examination report which 
showed that upon clinical evaluation, his lower extremities 
were normal.  The service medical records dated in November 
1970 showed a possible meniscal tear or a possible 
dislocation of the patella.  The February 1975 Report of 
Investigation, Line of Duty and Misconduct Status report 
showed that the veteran slipped and fell on an ice-covered 
road injuring his knee while in the line of duty.  The report 
included a sworn statement from the veteran dated which 
corroborated the events.  Service medical records dated from 
March 1975 to April 1975 showed that the veteran continued 
with rehabilitative exercises for the right knee.

A service medical record in November 1977 showed current 
discomfort and complaints of the right knee related to old 
injury.

A private medical examination report dated in January 1985 
was negative for symptoms associated with a right knee 
injury, and the knees were said to be normal.
A private medical record dated in November 1987 showed an 
impression of  chondromalacia patellae, moderate, involving 
the right knee.

Since filing to reopen his claim, the veteran submitted a 
Physical Profile Record dated in March 1967 which showed that 
he had multiple fractures of the patella.
Service medical records dated from March 1967 to May 1967 
showed that he fell on the right knee during physical 
training, that he underwent treatment, and that the pain in 
his right knee would recede with time.  

Service medical records dated in November 1977 showed an 
assessment of current right knee discomfort related to old 
injury.  The records also included a statement with an 
impression of chondromalacia with old subluxation patella.

A service medical record dated in June 1987 showed a notation 
that the veteran reported that he had a knee problem in high 
school.  

A private medical record dated in August 1993 showed that the 
veteran probably had a torn medial meniscus in the right 
knee, and that it was possible that the torn meniscus 
occurred in the 60s and 70s, and that with time it had just 
become more symptomatic.  However, radiographically, there 
was no evidence of arthritis in either knee or any residual 
defects that might be secondary to fractures of the right 
knee.

The additional evidence also included testimony of the 
veteran and his spouse from a personal hearing in October 
1993.  The veteran testified that he had some problems with 
his knees as a child, but that he was told at induction that 
there was nothing wrong with them.  He reiterated that he 
first injured his right knee in 1967 during a physical 
training exercise and that he re-injured the right knee in 
1975.  He asserted that he had not injured his right knee 
since then, but that he frequently experienced residual pain, 
locking, buckling and swelling.

A private radiology report of the veteran's knees dated in 
November 1993 showed an impression of normal study.

The November 1993 private medical record showed an impression 
of suspected bilateral patellofemoral syndrome with 
underlying chondromalacia patella, and history of patella 
fractures possibly relating to the suspected bilateral 
patellofemoral syndrome with underlying chondromalacia 
patella.

The private medical record dated in March 1994 showed very 
minimal degenerative change with mild osteophyte located over 
the medial aspect of the lateral femoral condyle and an 
impression of possible torn lateral meniscus of the right 
knee.  

The addendum to the report showed a normal MRI of the knee.  
The examiner concluded that he was unsure as to the etiology 
of the veteran's problem in his knee.

In their August 1997 testimony, the veteran and his spouse 
reiterated that he first injured his knees in 1966 and 1967 
during a physical training exercises.  

The August 1999 private radiology report showed early 
degenerative changes in the medial compartment of the right 
knee joint.

The veteran seeks to reopen his claim of entitlement to 
service connection for a right knee disability which the RO 
had denied.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. at 273.

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the recently received medical evidence 
is new and material evidence in that it contains evidence 
that was not previously of record, and that the evidence 
bears directly and substantially upon the specific matter 
under consideration that is so significant, that it must be 
considered in order to fairly decide the merits of the claim.  
The July 1985 denial by the RO was primarily based upon the 
fact that there was no evidence of a current knee disability.  

The new evidence has shown the existence of symptoms 
associated with a current right knee disability.  The 
December 1987 and April 1989 denials of the RO were primarily 
based upon the fact that there was no evidence of inservice 
manifestations of a knee disability.  The new evidence has 
included the induction examination report which showed that 
the veteran's lower extremities were clinically normal, as 
well as service medical records which showed a history of two 
separate knee injuries in 1967 and 1975 while the veteran was 
on active service.

The Board finds that this evidence is sufficient to reopen 
the claim as it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability.  The Board is aware that the new evidence has not 
confirmed a causal relationship between the current right 
knee disability and the incidents of service.  However, the 
Board is satisfied that the newly received evidence satisfies 
the criteria as set forth in the in the Hodge case.  

In Hodge, 155 F.3d at 1363, the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right knee disability is reopened.

For reasons which will be discussed below, the Board will 
remand this issue for further evidentiary development.


II. Left Knee Disability
Factual Background

The evidence which was of record prior to the April 1989 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a left knee disability 
is reported in pertinent part below.

Reports of medical examinations dated in December 1965 and 
February 1970 show that upon clinical evaluation, the 
veteran's lower extremities were normal.

A chronological record of medical care dated in November 1970 
shows that the veteran reported that his knee pops out of 
joint.  It was noted that it was a possible meniscal tear or 
a possible dislocation of the patella.  There was no 
indication as to which knee the veteran was referring.

A report of medical examination dated in June 1973, and 
completed at the time of the veteran's separation from 
service, shows that upon clinical evaluation, his lower 
extremities were normal.  A report of medical examination 
dated in September 1978 shows that upon clinical evaluation, 
the veteran's lower extremities were normal.  The associated 
report of medical history, also dated in September 1978, 
shows that the veteran indicated a history of broken bones 
and "trick" or locked knee.

A report of medical examination dated in June 1979 shows that 
upon clinical evaluation, the veteran's lower extremities 
were normal.  The associated report of medical history, also 
dated in June 1979, shows that the veteran indicated a 
history of broken bones and "trick" or locked knee.  It was 
noted that he had a problem with knees giving out in the 
sixth grade, which was resolved.

A private medical examination report dated in January 1984 is 
negative for symptoms associated with a left knee injury.

A report of medical examination dated in April 1984 shows 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The associated report of medical 
history, also dated in April 1984, shows that the veteran 
indicated a history of broken bones and "trick" or locked 
knee.

A private medical examination report dated in January 1985 
was negative for symptoms associated with a left knee injury.  
Physical examination of the musculoskeletal system showed 
that the knees were normal.

A report of medical examination dated in June 1986 shows that 
upon clinical evaluation, the veteran's lower extremities 
were normal.

A private medical record dated in November 1987 shows that 
the veteran reported left knee pain.  He indicated that he 
could walk without problem but that if he tried to run, he 
would turn easily and both knees may hurt.  The diagnostic 
impressions included, in pertinent part, (1) chronic 
intermittent left knee pain with possible past history of 
patellar fracture and ligament injury; and (2) chondromalacia 
patellae, mild, involving the left knee.

By rating action dated in December 1987, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee fracture.  The RO held that the disability was not 
found by the evidence of record.

By rating action dated in April 1989, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for left knee fracture with chondromalacia 
patella.  The RO relied on the fact that the evidence showed 
that the bilateral knee disabilities existed prior to service 
without evidence of inservice aggravation beyond normal 
disease progression.  The veteran did not appeal this 
decision.

Evidence associated with the claims file subsequent to the 
April 1989 rating decision wherein the RO denied reopening 
the claim of entitlement to service connection for a left 
knee disability is reported in pertinent part below.

A report of medical examination dated in November 1975 showed 
that upon clinical evaluation, the veteran's lower 
extremities were normal.  The record also included an 
illegible comment with regard to the knees, referring to 1967 
and 1975.  The associated report of medical history, also 
dated in November 1975, shows that the veteran indicated a 
prior history of broken bones, but that he had not had a 
"trick" or locked knee.  It was noted that he had 
dislocated his knee cap in January 1975.





A report of medical examination dated in June 1987 shows that 
upon clinical evaluation, his lower extremities were normal.  
It was noted that the veteran had a knee problem in high 
school.  The associated report of medical history, also dated 
in June 1987, shows that veteran indicated a prior history of 
broken bones and of a "trick" or locked knee.

By rating action dated in July 1993, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for a left knee disability.  The RO relied on the 
fact that the new evidence failed to show that a pre-existing 
knee disability was aggravated by the veteran's period of 
active service beyond the normal disease progression.

In July 1993, the veteran filed a timely notice of 
disagreement and in August 1993, he perfected a substantive 
appeal.

Subsequent to the July 1993 rating decision of the RO, the 
veteran submitted evidence which included a private medical 
record dated in August 1993 which showed that examination of 
the left knee revealed that he was mildly tender about the 
patella.  There was no patellofemoral crepitation.  There was 
no tenderness over the medial joint line and no ligamentous 
instability.  Deep tendon reflexes were intact and equal 
bilaterally at the knees.  There was no weakness to manual 
motor testing of the lower extremities and negative straight 
leg raising.  X-rays showed excellent knees with no pathology 
noted.  The examiner noted that he was not sure of the 
etiology of the achiness in the veteran's left knee.

During the October 1993 hearing, the veteran and his spouse 
testified that he had some problems with his knees as a child 
where they were painful at times, but that he was told at 
induction that there was nothing wrong with them.  He 
indicated that his knees had been buckling on him before high 
school, but that after entering high school he did not have 
such problems.  

He indicated that he first injured his left knee while 
playing volleyball on asphalt in 1966 or 1967 while stationed 
at Fort Irwin, California.  He stated that he had a fracture 
of the kneecap and wore a cast for five weeks, and then a 
wrap for an additional eight weeks.  He asserted that he had 
not injured his left knee since then, but that he frequently 
experienced residual pain, locking, buckling and swelling.

A private radiology report of the knees dated in November 
1993 shows that the joint spaces were well-maintained.  There 
were no other bony or soft tissue abnormalities present.  The 
impression was normal study.

A private medical record dated in November 1993 shows that 
the veteran provided a history of knee problems since 1967.  
He stated that he had fractured his left knee in 1968.  He 
reported that his knees make an audible pop and sometimes it 
felt like there was a hot iron going from his knee to his 
hip.  The diagnostic impression included, in pertinent part, 
suspected bilateral patellofemoral syndrome with underlying 
chondromalacia patella, and history of patella fractures 
possibly relating to the suspected bilateral patellofemoral 
syndrome with underlying chondromalacia patella.

In a decision dated in December 1993, the hearing officer of 
the RO determined that the veteran had not submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a left knee disability.  
The hearing officer concluded that although examination did 
diagnose chondromalacia of the patella, there was no solid 
evidence of fractures of the patella in the past.  Although 
the evidence confirmed a current disability, it failed to 
relate the current disability to any injury in service.

This matter was previously before the Board in May 1997 but 
was remanded for additional development, to include a 
clarification of the issues.

In August 1997, the veteran and his spouse testified at a 
personal hearing over which a hearing officer of the RO 
presided.  The veteran testified that he first injured his 
knees in 1966 and 1967 during physical training exercises.  
He stated his broke his left knee once during that time 
period.  


He asserted that he had residual pain, locking, cracking and 
popping.  He also indicated that his physician related to him 
that he wasn't sure if the symptoms associated with his 
current knee disability were related to service.

A VA outpatient treatment record dated in May 1999 shows an 
impression of left knee degenerative joint disease, wherein 
the wearing of a brace helps.


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a left knee disability which the RO 
had denied.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 3.104.

In April 1989, the RO determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his claim of entitlement to service connection for a 
left knee disability.  The veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. § 7105(c) (West 
1991).  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2000).

The RO initially denied the veteran's claim in December 1987, 
on the basis that the disability was not found by the 
evidence of record.  Thereafter, in April 1989, the RO 
determined that new and material evidence had not been 
submitted with which to reopen the veteran's claim of 
entitlement to service connection for a left knee fracture 
with chondromalacia patella, as the evidence showed that his 
bilateral knee disabilities existed prior to service without 
evidence of inservice aggravation beyond normal disease 
progression. 


The evidence of record at the time of the April 1989 decision 
included the December 1965 induction examination report and 
the February 1970 report of medical examination which showed 
that upon clinical evaluation, his lower extremities were 
normal.  

The reports of medical examination dated in June 1973, 
September 1978, July 1979, April 1984, and June 1986, all 
showed that upon clinical evaluation, his lower extremities 
were normal.  The veteran did indicate a history of broken 
bones and "trick" or locked knee, though, there was nothing 
to suggest it was the left knee.  In June 1979 it was noted 
that he had a problem with knees giving out in the sixth 
grade, which was resolved.

The January 1985 private examination report showed that the 
knees were normal.  The November 1987 private medical record 
showed chronic intermittent left knee pain with possible past 
history of patellar fracture and ligament injury, and 
chondromalacia patellae, mild, involving the left knee.

Since filing to reopen his claim, the veteran submitted a 
medical evidence from November 1975 and June 1987 which 
showed normal lower extremities and his own indication of a 
history of broken bones and of a "trick" or locked knee.

He also submitted a private medical record from August 1993 
wherein his knees were deemed to be excellent knees with no 
pathology noted, and wherein the examiner noted that he was 
unsure of the etiology of the achiness in the left knee.

Also submitted were medical records from November 1993 which 
showed a radiological impression of normal study, and 
suspected bilateral patellofemoral syndrome with underlying 
chondromalacia patella, and history of patella fractures 
possibly relating to the suspected bilateral patellofemoral 
syndrome with underlying chondromalacia patella.  The May 
1999 VA medical records confirmed left knee degenerative 
joint disease.


The October 1993 testimony of the veteran and his spouse 
revealed that he had some problems with his knees as a child, 
but that they had resolved prior to his induction.  It was 
asserted that he injured his left knee playing volleyball 
during service.   The August 1997 testimony of the veteran 
and his spouse reiterated their prior assertions that he 
injured his left knee in 1966 or 1967, and that he has had 
residual pain, locking, cracking and popping.  It was also 
noted that his physician had told him that he wasn't sure if 
the symptoms associated with his current knee disability were 
related to service.  The veteran's testimony, although 
presumed to be true, see Justus, is repetitive of previous 
statements made to physicians and others which were 
previously considered by the RO and are therefore not new.  
Moreover, there is no evidence that the veteran possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's testimony is not material to the issue.

The Board finds that the veteran has not submitted any 
evidence since the April 1989 decision which establishes that 
he has a current left knee disability that was incurred in or 
aggravated by his period of active service.  There is no new 
medical opinion evidence by a competent medical professional 
which indicates or even suggests that a current left knee 
disability is the result of service.  Nor is there any 
evidence, aside from reiterations of statements previously 
made by the veteran in his own behalf, which indicates that 
symptoms consistent with a left knee disability were present 
during his period of active service.


The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence to 
reopen his claim, in particular competent medical evidence 
linking a current left knee disability to his period of 
active service.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight, 
131 F.3d at 1483; Epps, 126 F.3d at 1464.


III. Bilateral Eye Disability
Factual Background

A report of medical examination dated in December 1965 shows 
that upon clinical evaluation, the veteran's eyes were 
generally normal.  His visual acuity was shown to be 20/20 
bilaterally.

A chronological record of medical care dated in July 1966 
shows that the veteran reported headaches and that the 
sunlight hurt his eyes.  Visual acuity was determined to be 
20/20 in the right eye and 20/30 in the left eye.

A chronological record of medical care dated in March 1967 
shows that the veteran was treated for first degree burns of 
the face wherein his eye brows were singed.  Ophthalmological 
examination was negative.

A chronological record of medical care dated in March 1968 
shows that the veteran was allegedly involved in a fight in 
the mess hall wherein he was struck in the left eye.  
Physical examination revealed edema ecchymosis of the 
palpebral of the left eye, but that vision was intact and 
there was no other apparent eye injury.  An associated  
service medical record dated in March 1968 shows that the 
veteran reported being struck with a fist in the left eye.  
There was no fracture seen.

A chronological record of medical care dated in September 
1968 shows that the veteran had battery acid in the left eye 
washed out with saline and cleared from acid.   

A report of medical examination dated in February 1970 shows 
that upon clinical evaluation, his eyes were generally 
normal, and his visual acuity was 20/20 bilaterally.

A report of medical examination dated in June 1973, and 
completed at the time of the veteran's separation from 
service, shows that upon clinical evaluation his eyes were 
generally normal, and his visual acuity was 20/40, corrected 
to 20/20 bilaterally.  The associated report of medical 
history, also dated in July 1973, shows that he indicated a 
history of eye trouble, that he had vision in both eyes, and 
that he wore glasses.

A report of medical examination dated in November 1975 shows 
that upon clinical evaluation his eyes were generally normal.  
His visual acuity was 20/40 in the right eye and 20/50 in the 
left eye.  The associated report of medical history, also 
dated in November 1975, shows that he indicated that he did 
not have a history of eye trouble, that he had vision in both 
eyes, and that he wore glasses.

A report of medical examination dated in September 1978 shows 
that upon clinical evaluation his eyes were generally normal.  
His visual acuity was 20/70 in the right eye and 20/100 in 
the left eye, corrected to 20/20 bilaterally.  The associated 
report of medical history, also dated in September 1978, 
shows that he indicated that he did not have a history of eye 
trouble, that he had vision in both eyes, and that he wore 
glasses.


A report of medical examination dated in June 1979 shows that 
upon clinical evaluation his eyes were generally normal.  His 
visual acuity was 20/100 bilaterally, corrected to 20/20 
bilaterally.  The associated report of medical history, also 
dated in June 1979, shows that he indicated that he did not 
have a history of eye trouble, that he had vision in both 
eyes, and that he wore glasses.

A report of medical examination dated in April 1984 shows 
that upon clinical evaluation his eyes were generally normal.  
His visual acuity was 20/70 bilaterally, corrected to 20/20.  
The associated report of medical history, also dated in April 
1984, shows that he indicated that he did not have a history 
of eye trouble, that he had vision in both eyes, and that he 
wore glasses.

A private medical record dated in January 1985 shows that the 
veteran reported, in pertinent part, that he was injured 
during service when a steam cleaning machine blew up.  He 
indicated that he was apparently unconscious for 36 hours, 
and hospitalized for three to four days.  At that time, he 
also sustained first degree burns of the eyes and 
subsequently had intermittent visual disturbance to the 
present.  He characterized this by the appearance of hairs 
coming from a block when he would look at white surfaces.  
The impression included status post first degree conjunctival 
burns of the eye.

A private medical record dated in June 1985 shows that the 
veteran was first examined by the physician in October 1973. 
He had a history of getting battery acid and diesel fuel in 
his eyes in the past.  Eye examination was unremarkable at 
that time and he was given a prescription for glasses which 
gave him 20/20 vision in each eye.  It was noted that he had 
a corneal foreign body removed from his right eye in 1978 
which left no sequelae.  He had worn glasses and more 
recently soft contact lenses, and had no significant eye 
diseases when last examined in December 1984.





By rating action dated in July 1985, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a bilateral eye injury.  The RO held that a 
disability was not found by the evidence of record.  The 
veteran did not appeal this decision.

Evidence associated with the claims file subsequent to the 
July 1985 rating decision is reported in pertinent part 
below.

A report of medical examination dated in June 1987 shows that 
upon clinical evaluation his eyes were generally normal.  His 
visual acuity was 20/200 bilaterally, corrected to 20/20.  
The associated report of medical history, also dated in June 
1987 shows that he indicated he had a history of eye trouble, 
that he had vision in both eyes, and that he wore glasses.

An undated visual acuity test received by the RO in April 
1993 shows that the veteran's visual acuity was 20/200 
bilaterally, corrected to 20/20 with glasses.

Private ophthalmological treatment records dated from October 
1973 to August 1993 show that the veteran gave a past history 
of having battery fluid and steam cleaner (diesel) in his 
eyes.  The records measured visual acuity and noted reported 
headaches.

By rating action dated in July 1993, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a bilateral eye injury.  The RO 
relied on the fact that the new evidence failed to show a 
current eye disability that was related to service.

In July 1993, the veteran filed a timely notice of 
disagreement and in August 1993, he perfected a substantive 
appeal.



During the October 1993 hearing, the veteran and his spouse 
testified that he had sustained flash burns to his eyes 
during service in 1966.  He indicated that someone had put 
gasoline into his diesel operated steam cleaner which 
resulted in an explosion when he put a lit torch near the 
container.  He reported that he was thrown back and 
hospitalized for 32 hours before regaining consciousness.  

He indicated that he had first degree burns to the face and 
second degree burns to the eyes.  He stated that he had spots 
on his eyes and had become very sensitive to light.  He 
indicated that he had 20/20 vision prior to this incident and 
that he had had to wear glasses ever since.  He also 
indicated that he still had spots or floaters that impinge on 
his eyesight.  He stated that the glasses also help with 
photosensitivity that had resulted from the incident.  The 
veteran's spouse testified that his face was blistered as a 
result of the burns.

An ophthalmological examination report dated in November 1993 
shows that the veteran reported a history of a 1966 steam 
cleaner explosion.  He reported that his vision had gone from 
20/10 to 20/100 and that he became photophobic.  He also 
indicated that he would see "threads" in his vision upon 
looking at a white background, and that his vision had gotten 
progressively worse since the accident.  It was the 
impression of the examiner that the veteran had myopia and 
astigmatism with normal corrected vision.  It was suggested 
that he be seen every two years, or sooner if he should 
develop any ocular symptoms.

In a decision dated in December 1993, the hearing officer of 
the RO determined that the veteran had not submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a bilateral eye 
disability.  The hearing officer concluded that although the 
veteran had provided a history of flash burns during service, 
there was no evidence of residuals therefrom. 

This matter was previously before the Board in May 1997 but 
was remanded for additional development, to include a 
clarification of the issues.

In August 1997, the veteran and his spouse testified at a 
personal hearing over which a hearing officer of the RO 
presided.  The veteran testified that when he entered the 
service, his eyesight was such that he had been recruited for 
a sniper program.  He stated that he first started wearing 
glasses right after the steam blew up in his face.  He 
indicated that the glasses also helped with his sensitivity 
to light.   He stated that when he entered service, his 
eyesight was 20/10 and that it is now correctable to 20/200.  


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a bilateral eye injury 
which the RO had denied.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105;  38 C.F.R. § 3.104 (2000).

In July 1985, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral eye 
disability.  The veteran did not appeal this decision, thus 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2000).

The RO initially denied the veteran's claim in July 1985, on 
the basis that the disability was not found by the evidence 
of record.  Thereafter, in July 1993, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for a bilateral eye disability, as the evidence 
did not show that the veteran had a current bilateral eye 
disability that was the result of his period of active 
service.  

The evidence of record at the time of the July 1985 decision 
included a 1965  service medical record which showed visual 
acuity of 20/20 bilaterally.  The evidence also included the 
July 1966 service medical record which showed that the 
veteran had decreased visual acuity and reported sensitivity 
to sunlight.

The evidence also included the March 1967 service medical 
record which showed that the veteran was treated for first 
degree burns of the face wherein his eye brows were singed 
and where ophthalmological examination was negative.  The 
evidence also included the March 1968 record which showed he 
was involved in a fight wherein he was struck in the left 
eye, but vision was intact and there was no other apparent 
eye injury.  The September 1968 record shows that he had 
battery acid in the left eye washed out with saline and 
cleared from acid.

The evidence also included a report of medical examination 
dated in February 1970 which showed that his eyes were 
generally normal and his visual acuity was 20/20 bilaterally.

Medical records from June 1973 to April 1984 show 
progressively decreasing visual acuity that was corrected to 
20/20 bilaterally with the use of glasses.

The January 1985 and June 1985 medical records showed that 
the eye examinations were unremarkable.

Since filing to reopen his claim, the veteran submitted 
medical evidence from June 1987 to April 1993 which shows 
decreased visual acuity, corrected to 20/20 with glasses.

The November 1993 ophthalmological examination report 
demonstrated that the veteran had myopia and astigmatism with 
normal corrected vision.  

The veteran and his spouse provided testimony on two 
occasions that he had sustained flash burns to his eyes 
during service in 1966, wherein it was stated he had 20/20 
vision prior to his service and that he had had to wear 
glasses ever since.  He asserted that when he entered 
service, his eyesight was 20/10, and that as a result of 
injuries to his eyes sustained therein, it is now only 
correctable to 20/200.  He also indicated that he experiences 
floaters and increased sensitivity to light.




In Moray, 5 Vet. App. at 211, the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen, 10 Vet. App. at 
186, the Court specifically stated: "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  Accordingly, in addition to not 
being new, the veteran's testimony is not material to the 
issue.

The Board finds that the veteran has not submitted any 
evidence since the July 1985 decision which shows he has a 
bilateral eye disability that was incurred in or aggravated 
by his period of active service.  There is no new medical 
opinion evidence by a competent medical professional which 
indicates or even suggests that the veteran has a residual 
eye disability from an injury to his eye which occurred 
during service.

The Board acknowledges that there is evidence of record that 
the veteran experienced burns to the eyes during service, 
that he sustained an injured left eye during a fight in 
service, and that his eyes were flushed with saline for the 
removal of battery acid during service.  However, the 
evidence presented by the veteran does not show that these 
incidents of service resulted in a current disability.  The 
extent of competent medical evidence merely shows that the 
veteran has myopia and astigmatism with normal corrected 
vision.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence to 
reopen his claim, in particular competent medical evidence 
linking a current left knee disability to his period of 
active service.  See Graves, 8 Vet. App. at 522; Robinette, 8 
Vet. App. at 77-78; McKnight, 131 F.3d at 1483; Epps, 126 
F.3d at 1464.


IV. Bronchial asthma
Factual Background

The veteran's service medical records are silent as to any 
evidence or finding of treatment associated with bronchial 
asthma.

A report of medical examination dated in December 1965, and 
completed in 
conjunction with the veteran's induction, showed that upon 
clinical evaluation, his lungs and chest were normal.

Reports of medical examination dated in February 1970, June 
1973, November 1975, September 1978, June 1979, April 1984, 
June 1986, and June 1987 all show that upon clinical 
evaluation, the veteran's lung and chest were normal.  
Similarly, the associated report of medical history, also 
dated in June 1973, November 1975, September 1978, June 1979, 
and June 1987 show that the veteran indicated he had never 
had asthma.

A private medical examination report dated in January 1984 
shows an impression, in pertinent part, of cough with smoke 
exposure, suspect mild asthma.  The veteran had given a 
history of being unable to run normally as a child due to 
dyspnea.  He indicated that he had a non-productive cough 
aggravated by exposure to smoke.  He noted that he was a non-
smoker.

A private medical examination report dated in January 1985 
was negative for symptoms associated with bronchial asthma.  
Physical examination of the lungs showed that they were clear 
to auscultation.  There was a history of multiple exposure to 
toxic amounts of carbon monoxide noted by the veteran.

VA and private radiology reports of the veteran's chest dated 
from March 1986 to March 1992 show no active pulmonary 
disease.

A private pulmonary function test dated in April 1989 showed 
normal results with no significant bronchodilator response.

A private medical record dated in May 1992 shows that the 
veteran was said to be doing well with his asthma, and that 
he was to continue with conservative treatment.

A private medical record dated in August 1992 shows that the 
veteran had an assessment of mild asthma exacerbation 
secondary to smoke exposure - doubtful upper respiratory 
infection, though possible.

A private medical record dated in February 1993 shows that 
the veteran was assessed with reactive airway disease.

A private medical record dated in February 1994 shows that 
the veteran was examined for the purpose of a compensation 
and pension examination.  The veteran's history showed that 
he was diagnosed with bronchial asthma in 1989.  He reported 
symptoms being precipitated particularly by cigarette smoke 
and also by dust and pollen.  Chest X-rays were said to be 
negative and pulmonary function tests showed mild large 
airway obstruction with forced expiratory volume in one 
second reduced to 56 percent.  There was no improvement with 
bronchodilators.  The impression was history consistent with 
allergic rhinitis and bronchial asthma.

By rating action of dated in August 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
chronic lung disease.  

The RO based its decision on the fact that a chronic lung 
disease was not shown in service and there was no chronicity 
between service and the present.  The veteran provided a 
timely notice of disagreement and perfected a substantive 
appeal.

In July 1995, the veteran and his spouse testified at a local 
hearing before a hearing officer of the RO.  The veteran 
indicated that he currently had bronchial asthma and that he 
had been diagnosed with bronchial asthma during service.  He 
indicated that the record reflects two diagnoses of bronchial 
asthma during service, but that additional episodes were not 
recorded because he had additional disabilities at that time.  
He indicated that he was overexposed to carbon monoxide 
during service and that he also experienced headaches as a 
result thereof.  He stated that he was said to have 
bronchitis in service and that he continued to have symptoms 
associated thereto subsequent to separation.  He indicated 
that he was treated with antibiotics since 1973, but that he 
was put on asthma sprays sometime in the early 1990's.  He 
also stated that subsequent to service he worked as a welder.

A hearing officer's decision dated in October 1995 confirmed 
the prior denial of the veteran's claim of entitlement to 
service connection for bronchial asthma.  The hearing officer 
relied on the fact that the service medical records are 
negative for reports of or treatment for bronchial asthma.

This matter was previously before the Board in May 1997 but 
was remanded for additional development, to include a 
clarification of the issues.

In August 1997, the veteran, in pertinent part, clarified the 
issue before the Board as entitlement to service connection 
for bronchial asthma.  In support of his claim, he also 
submitted a number of treatises on respiratory health effects 
of passive smoking; active and passive smoking hazards in the 
workplace; and understanding asthma.

A letter from the veteran's private physician to the District 
Court of Alaska dated in May 1996 shows that he had asthma 
and slow rhinitis which were aggravated by any exposure to 
tobacco smoke.  

In August 1997, the veteran and his spouse testified at a 
local hearing before a hearing officer of the RO.  The 
veteran indicated that he currently had bronchial asthma 
secondary to the smoke he was exposed to from people using 
tobacco products during service.  He indicated that he had 
bouts of bronchitis during service which later developed into 
bronchial asthma.  He also indicated that he was exposed to 
carbon monoxide during service which contributed to his 
bronchitis.  He stated that his MOS was changed from mechanic 
to military police as a result of his lung disorder.  He 
stated that he was placed on antibiotics and inhalers.  The 
veteran and his spouse both asserted that the any current 
exposure to cigarette smoke results in an immediate attack.

A VA compensation and pension examination report dated in 
August 1999 shows that the veteran had a history of asthma 
which was first diagnosed as acute allergic asthma in 1989.  
He was said to be aggravated by secondary smoke exposure, 
dust, and pollen.  The diagnosis was reactive airway disease 
(asthma) secondary to airborne irritants and aggravated by 
smoke.


Analysis

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a 
veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in an 
examination report at the time of entrance into service, or 
clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination reports are silent as to 
a history of bronchial asthma.  As he did not indicate in his 
report of medical history that he in the past had bronchial 
asthma, there was no indication that he had such at 
enlistment, thus he is presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with bronchial asthma during his period of active 
service.  The veteran's in-service examination reports all 
show that his lungs and chest were normal and that he 
indicated that he did not have a history of asthma.  There is 
indication of upper respiratory infection during service, but 
there was no evidence of a chronic disorder or any disability 
associated therewith which did not resolve itself.

Subsequent to service, the first evidence of bronchial asthma 
is not until the January 1984 medical record wherein 
suspected mild asthma was diagnosed.  There was no 
attribution made to an incident or disease manifested during 
service.

The Board has considered the medical evidence of record, 
unfortunately, there is no evidence of record that the 
veteran's current bronchial asthma was first manifested 
during his period of active service other than the history as 
provided by the veteran himself.  Any statements of such by 
the veteran are contradicted by the evidence of record.  

The mere allegation by the veteran does not constitute 
probative evidence as he has not shown that he is competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training, or experience, such as diagnosis of a disorder or 
its relevance to his current disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As indicated above, the record is devoid of any competent 
medical opinion linking his post service bronchial asthma to 
his period of active service.  The first evidence of 
bronchial asthma after service is not until January 1984, 
more than eleven years after separation from service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that his current bronchial asthma was 
manifested as a result of his period of active service.  The 
service medical records are devoid of any indication of 
bronchial asthma, and there is no evidence of record that the 
current bronchial asthma is consistent with a disability 
diagnosed during his period of active service.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has bronchial asthma that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board has also considered the treatises submitted by the 
veteran in August 1997, which suggest that exposure to 
passive smoke may result in respiratory disorders.  In this 
regard, the Court has held that while medical treatises and 
articles can be very helpful and important to establishing a 
claim, this ordinarily requires that they are combined with 
an opinion of a medical professional.  

The Court reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  As discussed earlier 
in this decision, as the veteran's self-diagnosis is not 
competent medical evidence, and as the medical treatises are 
not combined with a competent medical opinion, they cannot be 
given greater probative weight than the competent medical 
evidence of record.  See Espiritu, supra. 

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that bronchial asthma can 
be associated with service.  Accordingly, the veteran's claim 
of entitlement to service connection for bronchial asthma is 
denied.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for bronchial asthma.  Gilbert, 1 Vet. 
App. at 53.


V.  Right Arm Disability
Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are silent as to any 
evidence or finding of treatment associated with a right arm 
disability.

A report of medical examination dated in December 1965, and 
completed in 
conjunction with the veteran's induction, showed that upon 
clinical evaluation, his upper extremities were normal.

A chronological record of medical care dated in June 1966 
shows that the veteran reported a burning sensation down the 
inside of his right arm, which seemed to be made worse by 
movement.  The examiner noted rule out cervical rib and 
thoracic outlet syndrome.

A chronological record of medical care dated in February 1967 
shows that the veteran reported right hand pain.  The 
impression was synovitis secondary to dislocation of the 
metacarpal phalangeal joint, by history.

Reports of medical examinations dated in February 1970, June 
1973, November 1975, September 1978, and June 1979 all show 
that upon clinical evaluation, the veteran's upper 
extremities were normal.  

Similarly, the associated report of medical history, also 
dated in June 1973, November 1975, September 1978, and June 
1979 show that the veteran indicated he had never had bone, 
joint or other deformity; arthritis, rheumatism or bursitis; 
or painful or "trick" shoulder or elbow.

A private outpatient treatment record dated in June 1974 
shows that the veteran had a fracture of the outer aspect of 
the right hand.  It was noted that the splint was inadequate 
and had been removed because of dirtiness and it was bent.

A private radiology report dated in June 1974 shows that the 
veteran had a minimally displaced oblique fracture of the mid 
portion of the shaft of the fifth metacarpal bone.

A private outpatient treatment record dated in October 1974 
shows that the veteran reported decreased numbness of the 
right arm from the elbow, off and on for one week.  The 
impression was ulnar nerve injury.  He was advised to protect 
this area with a pad as he apparently had been bumping it.  A 
record dated in November 1974 shows that the ulnar nerve 
injury of the right arm was re-checked and had improved 
considerably.

A private outpatient treatment record dated in May 1975 shows 
that the veteran noted slight swelling over the flexor 
surface of the right wrist.  He indicated that he had a 
family history of bone cancer and was anxious regarding the 
etiology of the lesion.  The diagnosis was possible small 
ganglion cyst of the right flexor carpi radialis tendon.

A clinical record dated in October 1983 shows that the 
veteran had arthritis of the right wrist.

A report of medical examination dated in April 1984 shows 
that upon clinical evaluation, the veteran's upper 
extremities were normal, except for the left wrist, which had 
a volar surgical scar and markedly decreased range of motion.  

It was noted that the veteran was status post left wrist 
carpal tunnel syndrome with degenerative changes, but no 
reference was made to the right arm.

A private medical examination report dated in January 1985 
was negative for symptoms associated with a right arm 
disability.  Physical examination of the musculoskeletal 
system showed that the shoulders, elbows, wrists, and hands 
were normal.

Reports of medical examination dated in June 1986 and June 
1987 show that upon clinical evaluation, the veteran's upper 
extremities were normal, except for carpal tunnel repair with 
traumatic arthritis of the left wrist.  There was no 
reference made to the right arm.

A private outpatient treatment record dated in February 1988 
shows that the veteran reported slipping on snow covered 
stairs while carrying a heavy box in November 1987.  He 
reported resulting back pain and intermittent numbness of his 
entire right arm.  The impression was chronic lumbar strain 
with muscle spasms that extend up into the cervicodorsal 
region with trigger point referral of pain probably to the 
right arm. 

An undated private medical record received in April 1993 
shows that the veteran had carpal tunnel syndrome of the 
right wrist, by history.  There was no indication of a right 
arm disability.

By rating action of dated in July 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of right arm paresthesia.  The RO based its 
decision on the fact that a right arm paresthesia was not 
noted in service.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

In October 1993, the veteran and his spouse testified at a 
local hearing before a hearing officer of the RO.  The 
veteran indicated that in 1971, he rammed his right elbow 
into the point of a door of a vehicle on which he was working 
as a mechanic in the motor pool.  

He indicated that he hit his funny bone and that his arm went 
completely numb.  He stated that his elbow was swollen, but 
that his feeling started coming back a few hours later when 
he was at the dispensary.  He indicated that he would have 
repeated episodes of numbness two to three times per month 
which would last five to ten minutes.  He indicated that the 
symptoms had become progressively worse and that he 
experienced daily pain and numbness.  The veteran's spouse 
testified that she had been married to the veteran for 26 
years and that she recalled the elbow injury at Fort Greeley 
wherein he was required to apply ice and heat packs to the 
elbow.

A private radiology report of the right elbow dated in 
November 1993 shows that there was mild osteophytic change at 
the coronoid process of the ulna.  There were no other bony 
or soft tissue abnormalities present.  The impression was 
degenerative joint disease of the right elbow.

A private medical examination dated in November 1993 shows 
that the veteran reported that his right hand would go numb 
since 1974.  He reported pain in the elbow on a constant 
basis.  He also indicated that his right arm would go numb 
around the elbow area which would last from a few seconds to 
a half an hour.  He stated that sometimes it would go into 
his fingers which would cause his to drop his coffee mugs.  
The diagnostic impression was history of right elbow 
symptomatology with radiographic evidence of early 
degenerative changes.

A hearing officer's decision dated in December 1993 confirmed 
the prior denial of the veteran's claim of entitlement to 
service connection for a right arm disorder.  The hearing 
officer concluded that the evidence did not reasonably relate 
a current disability to any injury that occurred during his 
military service.

A private medical record dated in March 1994 shows that the 
veteran reported pain in his right elbow and shoulder with 
pain radiating down his arm.  The impression, in pertinent 
part, was right AC joint arthritis and right lateral 
epicondylitis of the elbow.

This matter was previously before the Board in May 1997 but 
was remanded for additional development, to include a 
clarification of the issues.

In August 1997, the veteran, in pertinent part, clarified the 
issue before the Board as entitlement to service connection 
for right arm paresthesia.

In August 1997, the veteran and his spouse testified at a 
local hearing before a hearing officer of the RO.  The 
veteran and his spouse stated that he injured his right wrist 
and arm in 1970 or 1971, and that he had also dislocated his 
shoulder.  The veteran indicated that he underwent physical 
therapy for four months to rebuild strength.  He indicated 
that he had some numbness during service that lasted a little 
while, but went away.  He also referred to a shoulder injury 
in July 1970 wherein he dislocated the shoulder during a 
repelling accident.  He indicated that he had recent trouble 
with his shoulder which his doctor related back to his 
inservice injury.


Analysis

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a 
veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in an 
examination report at the time of entrance into service, or 
clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination reports are silent as to 
a history of a right arm disability.  As he did not indicate 
in his report of medical history that he in the past had a 
right arm disability, there was no indication that he had 
such at enlistment, thus he is presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records a report 
of a burning sensation down the inside of hid right arm in 
June 1966.  There was no confirmed diagnosis of a right arm 
injury or disability.  The February 1967 service medical 
record shows reported right hand pain, however, this was 
attributed to a dislocation of the metacarpal phalangeal 
joint.  The periodic reports of medical examination dated 
from February 1970 to June 1979 all show that the veteran's 
upper extremities were normal.  

The service medical records are entirely silent as to the 
veteran having experienced a right arm injury or disability 
during his period of active service.  There was indication 
that he had an isolated incidence of right arm burning 
sensations, but there was no evidence of a chronic disorder 
or any disability associated therewith which did not resolve 
itself.

Subsequent to service, the extent of evidence with regard to 
the right upper extremity is limited to symptoms associated 
with residuals of a right wrist fracture in June 1974, an 
ulnar nerve injury in October 1974 which was said to have 
resolved itself, and a small ganglion cyst of the right 
flexor carpi radialis tendon, arthritis of the right wrist.

The physical examinations of April 1984, January 1985, June 
1986, June 1987, and April 1993 either make no reference to 
the right arm, or show that upon examination the right arm 
was normal.

The February 1988 examination report shows that the right arm 
pain and numbness was attributed to veteran having slipped on 
snow covered stairs while carrying a heavy box in November 
1987.  There was no attribution of the symptoms to service.

The Board has considered the medical evidence of record, 
unfortunately, there is no evidence of record that the 
veteran has a current right arm disability that was first 
manifested during his period of active service other than the 
history as provided by the veteran himself.  Any statements 
of such by the veteran are contradicted by the evidence of 
record.


The mere allegation by the veteran does not constitute 
probative evidence as he has not shown that he is competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training, or experience, such as diagnosis of a disorder or 
its relevance to his current disability.  See Cromley, 7 Vet. 
App. at 379; Espiritu, 2 Vet. App. at 495.

As indicated above, the record is devoid of any competent 
medical opinion linking a post service right arm disability 
to his period of active service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that he has a current right arm disability 
that was manifested as a result of his period of active 
service.  The service medical records are devoid of any right 
arm paresthesia that did not resolve itself, and there is no 
evidence of record that a current right arm disability is 
consistent with a disability diagnosed during his period of 
active service.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a right arm disability that is related to his 
period of active service.  Colvin, 1 Vet. App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that a right arm disability 
can be associated with service.  Accordingly, the veteran's 
claim of entitlement to service connection for a right arm 
paresthesia is denied.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a right arm paresthesia.  Gilbert, 1 
Vet. App. at 53.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disability, the claim is reopened and the appeal 
is granted to that extent only.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a left knee disability, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a bilateral eye disability, the appeal is denied.

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for a right arm disability 
is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Having determined that the veteran's claim of entitlement to 
service connection for a right knee disability is reopened, 
VA has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 1991).

The veteran is claiming that he sustained a right knee injury 
during his period of active service in 1967 and in 1975.  The 
service medical records have shown that the veteran did 
sustain fracture injuries to the right knee during that time.  
Recent medical evidence has suggested that the veteran has 
patellofemoral syndrome with underlying chondromalacia 
patella and degenerative arthritis.  It is not clear whether 
the current symptomatology is etiologically related to the 
injuries sustained during the veteran's periods of active 
service.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the issue pending a remand of the 
case to the RO for further development.

The Board again notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
right knee.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2001).

3.  The RO should arrange for a VA 
special orthopedic  examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
who has not previously examined the 
veteran for the purpose of ascertaining 
whether any right knee disability found 
on examination is causally related to the 
right knee injuries sustained during his 
period of active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

It is respectfully requested that the 
examiner address the following medical 
issues:

(a) Does the veteran have a right knee 
disorder(s), and if so, what is it/are 
they?




(b) Is it at least as likely as not that 
any right knee disability(ies) found on 
examination is/are related to service, 
and if pre-existing service was/were 
aggravated by service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development procedures required by the 
new law, the VCAA of 2000 are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107) (West Supp. 
2001).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a right knee disability on 
a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 


